ORDER

PER CURIAM.
Based upon our disposition in Commonwealth v. Williams, 557 Pa. 285, 733 A.2d 593 (1999), we affirm the Order of the Lancaster County Court of Common Pleas dated December 17, 1997 insofar as it is consistent with our disposition in Williams and we reverse its order insofar as it is inconsistent with the same. Furthermore, we remand the matter to the Superior Court for disposition of any remaining issues.
Jurisdiction is relinquished.
Justice CASTILLE files a Dissenting Statement.